Title: From John Adams to the President of Congress, No. 69, 20 May 1780
From: Adams, John
To: Huntington, Samuel,President of Congress


     
     Paris, 20 May 1780. RC in John Thaxter’s hand (PCC, No. 84, II, f. 57–62). printed: Wharton, ed., Dipl. Corr. Amer. Rev.Francis Wharton, ed., The Revolutionary Diplomatic Correspondence of the United States, Washington, 1889; 6 vols., 3:693–696.
     In this letter, read in Congress on 11 Sept., John Adams reported on the speeches supporting and opposing Gen. Conway’s bill of 5 May for ending the American war. Conway’s own speech and JA’s reaction to it were included in a second letter of this date (No. 70, calendared, below). Adams began by summarizing the speech of Robert, Earl Nugent, a former opponent of conciliation, who now supported Conway’s bill. Although Adams was willing to concede that Nugent, like Conway and others, had finally accepted the impossibility of winning the American war, he believed that they had not accepted the reality of an altered world in which Great Britain was in decline and the United States in the ascendancy. He then reported the pro-ministry speech of William Eden, which he found witty and empty. Speeches by other members of the opposition, such as Lord George Gordon, Henry Cruger, and Thomas Pitt, ridiculing the ministry’s refusal to acknowledge American independence and calling for its resignation, led Adams to note the opposition’s “Hunger for the Loaves and Fishes” of office and their lack of a sincere interest in peace, but see his comments regarding Gordon in his note to Edmé Jacques Genet of 20 May (above). Adams reserved his sharpest criticism for the speech by Lord George Germain opposing Conway’s bill. Germain, he wrote, indulged in absurdities by stating as fact that the misery of the American people would soon put an end to congressional tyranny and prompt the states to come to terms. Adams soon greatly expanded this criticism of Germain’s speech, including it in his letters of 28 May to Edmé Jacques Genet (below) and of 2 June to the president of Congress (No. 77, calendared, below). In a postscript, Adams reported that Denmark had acceded to the armed neutrality, and on 28 April had urged Sweden to do the same. Sweden was expected to announce its accession shortly.
    